Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered February 25, 1985, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After his arrest the defendant twice told the arresting *894officer that there were no charges pending against him and that he was not represented by counsel. The defendant’s response was sufficient to entitle the officer to end his inquiry concerning the defendant’s representation by counsel and to continue to interrogate the defendant (see, People v Bertolo, 65 NY2d 111, 119; People v Lucarano, 61 NY2d 138, 147; People v Casiano, 117 AD2d 744; People v Hovanec, 127 AD2d 1015).
We also find that there was evidence sufficient to corroborate the defendant’s confession in accordance with the requisites of CPL 60.50 (see, People v Lipsky, 57 NY2d 560, 570-571; People v Talve, 73 AD2d 629, 630).
The issue raised by the defendant in his pro se supplemental brief has been considered and found to be without merit. Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.